Citation Nr: 0308225	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.

(In view of the following decision, a merits analysis of the 
issue of entitlement to service connection for right hearing 
loss will be the subject of a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 27 years active duty service ending in 
April 1987.

This case is before the Board of Veterans' Appeals in 
connection with a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2002, a statement 
of the case was issued in June 2002 and a substantive appeal 
was received in September 2002.

The Board is undertaking additional development of the issue 
of entitlement to service connection for right ear hearing 
loss pursuant to the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When the development has been completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  Entitlement to service connection for right ear hearing 
loss was denied by rating decision in April 1988; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence received since the April 1988 rating decision 
bears directly and substantially on the issue of service 
connection for right ear hearing loss and must be considered 
in order to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the April 1988 rating decision is 
new and material and the veteran's claim of entitlement to 
service connection for right ear hearing loss has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A March 2002 RO letter and a June 2002 
Statement of the Case informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining as well as his responsibilities in 
connection with identifying and obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  The Board development noted in 
the introduction to this decision will serve to ensure 
compliance with all VCAA assistance to the veteran 
requirements. 

New and Material Evidence

By way of an April 1988 rating decision, the RO denied the 
veteran's claim for right ear hearing loss.  The claim was 
denied for lack of evidence of a current disability.  The RO 
sent notice of the decision to the veteran.  However, a 
notice of disagreement was not received to initiate an appeal 
from that determination.  Therefore, the April 1988 rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for a psychiatric disorder.

Evidence of record at the time of the April 1988 rating 
decision consists of service medical records and a January 
1988 VA compensation examination, which showed the veteran's 
hearing in his right ear to be within normal limits.  
Evidence received since the April 1988 rating decision 
includes the results of several hearing tests conducted by 
private medical providers in 1999 and 2001.  These tests show 
possible hearing loss in the right ear.

In reviewing the evidence of record received since the 1988 
decision, the Board finds the private medical evidence from 
1999 and 2001 to be new because it was not of record in the 
1988 rating decision and the Board finds that the evidence is 
material because it goes to the issue of the existence of a 
current right ear hearing loss disability.

Therefore, the Board does find that new and material evidence 
has been received in the form of medical evidence of a 
current right ear hearing loss.  It was the lack of evidence 
of a current disability which was the basis for the April 
1988 denial.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  
Therefore, the claim for entitlement to service connection 
for right ear hearing loss has been reopened.


ORDER

The veteran's claim of entitlement to service connection for 
right ear hearing loss has been reopened.  To this extent, 
the appeal is granted.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

